
	
		I
		111th CONGRESS
		2d Session
		H. R. 4884
		IN THE HOUSE OF REPRESENTATIVES
		
			March 18, 2010
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Kanjorski, and Mr. Bachus)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a covered bond regulatory oversight program,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 United States Covered Bond Act of
			 2010.
		2.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Ancillary
			 assetThe term ancillary asset means, with respect
			 to any cover pool—
				(A)any interest rate or currency swap
			 associated with any eligible asset, substitute asset, or other ancillary asset
			 in the cover pool;
				(B)any credit enhancement or liquidity
			 arrangement associated with any eligible asset, substitute asset, or other
			 ancillary asset in the cover pool;
				(C)any guarantee,
			 letter-of-credit right, or other secondary obligation that supports any payment
			 or performance on an eligible asset, substitute asset, or other ancillary asset
			 in the cover pool; and
				(D)any proceeds of,
			 or other property incident to, any eligible asset, substitute asset, or other
			 ancillary asset in the cover pool.
				(2)CorporationThe
			 term Corporation means the Federal Deposit Insurance
			 Corporation.
			(3)Cover
			 poolThe term cover
			 pool means a dynamic pool of assets that is comprised of—
				(A)1 or more eligible
			 assets from a single eligible asset class;
				(B)substitute assets,
			 without limitation; and
				(C)ancillary assets,
			 without limitation.
				(4)Covered
			 bondThe term covered
			 bond means any senior recourse debt obligation of an eligible issuer
			 that—
				(A)has an original term to maturity of not
			 less than 1 year;
				(B)is secured
			 directly or indirectly by a perfected security interest in a cover pool which
			 is owned directly or indirectly by the issuer of the obligation;
				(C)is issued under a covered bond program that
			 has been approved by the covered bond regulator and is identified in a register
			 of covered bonds maintained by the covered bond regulator; and
				(D)is not a deposit
			 (as defined in section 3 of the Federal Deposit Insurance Act).
				(5)Covered bond
			 programThe term
			 covered bond program means any of the programs of an eligible
			 issuer under which, on the security of a single cover pool, 1 or more series or
			 tranches of covered bonds may be issued.
			(6)Covered bond
			 regulatorThe term covered bond regulator means
			 the Secretary of the Treasury or any officer of the Department of the Treasury
			 designated by the Secretary for purposes of this Act.
			(7)Eligible
			 assetThe term eligible asset means any of the
			 following assets within a particular eligible asset class:
				(A)In the case of the
			 residential mortgage asset class—
					(i)any first-lien mortgage loan that is
			 secured by 1-to-4 family residential property and that is in compliance with
			 supervisory guidance applicable at the time of loan origination;
					(ii)any mortgage loan insured under the
			 National Housing Act or any loan guaranteed, insured, or made under chapter 37
			 of title 38, United States Code; and
					(iii)any residential mortgage-backed security of
			 the highest investment grade that is backed by first-lien mortgage loans and
			 any ancillary property (including any residential mortgage-backed security that
			 is sponsored or issued by, or backed by first-lien mortgage loans originated or
			 acquired by, the issuer of the covered bonds or any affiliate of such issuer),
			 to the extent such securities do not exceed an amount equal to 20 percent of
			 the outstanding principal amount of the assets in a cover pool.
					(B)In the case of the
			 home equity asset class—
					(i)any home equity loan that is secured by
			 1-to-4 family residential property and that is in compliance with supervisory
			 guidance applicable at the time of loan origination; and
					(ii)any asset-backed security of the highest
			 investment grade that is backed by home equity loans and any ancillary property
			 (including any asset-backed security that is sponsored or issued by, or backed
			 by home equity loans originated or acquired by, the issuer of the covered bonds
			 or any affiliate of such issuer), to the extent such securities do not exceed
			 an amount equal to 20 percent of the outstanding principal amount of the assets
			 in a cover pool.
					(C)In the case of the commercial mortgage
			 asset class—
					(i)any commercial mortgage loan (including any
			 multifamily mortgage loan) that is in compliance with supervisory guidance
			 applicable at the time of loan origination; and
					(ii)any commercial mortgage-backed security of
			 the highest investment grade that is backed by commercial mortgage loans
			 (including multifamily mortgage loans) and any ancillary property (including
			 any commercial mortgage-backed security that is sponsored or issued by, or
			 backed by commercial mortgage loans originated or acquired by, the issuer of
			 the covered bonds or any affiliate of such issuer), to the extent such
			 securities do not exceed an amount equal to 20 percent of the outstanding
			 principal amount of the assets in a cover pool.
					(D)In the case of the public sector asset
			 class—
					(i)investment-grade securities issued by 1 or
			 more States or municipalities;
					(ii)loans (excluding
			 securities) made to 1 or more States or municipalities; and
					(iii)loans, securities, or other obligations
			 that are insured or guaranteed, in full or substantially in full, by the full
			 faith and credit of the United States (whether or not such loans, securities,
			 or other obligations are also part of another eligible asset class).
					(E)In the case of the auto asset class—
					(i)any auto loan or lease that is in
			 compliance with supervisory guidance applicable at the time of loan or lease
			 origination; and
					(ii)any asset-backed security of the highest
			 investment grade that is backed by auto loans or leases and any ancillary
			 property (including any asset-backed security sponsored or issued by, or backed
			 by loans or leases originated or acquired by, the issuer of the covered bonds
			 or any affiliate of such issuer), to the extent such securities do not exceed
			 an amount equal to 20 percent of the outstanding principal amount of the assets
			 in a cover pool.
					(F)In the case of the student loan asset
			 class—
					(i)any student loan (whether guaranteed or
			 nonguaranteed) that is in compliance with supervisory guidance applicable at
			 the time of loan origination; and
					(ii)any asset-backed security of the highest
			 investment grade that is backed by student loans and any ancillary property
			 (including any asset-backed security sponsored or issued by, or backed by loans
			 originated or acquired by, the issuer of the covered bonds or any affiliate of
			 such issuer), to the extent such securities do not exceed an amount equal to 20
			 percent of the outstanding principal amount of the assets in a cover
			 pool.
					(G)In the case of the credit or charge card
			 asset class—
					(i)any credit or charge card loan that is in
			 compliance with supervisory guidance applicable at the time of loan
			 origination; and
					(ii)any asset-backed security of the highest
			 investment grade that is backed by credit or charge card loans and any
			 ancillary property (including any asset-backed security sponsored or issued by,
			 or backed by loans originated or acquired by, the issuer of the covered bonds
			 or any affiliate of such issuer), to the extent such securities do not exceed
			 an amount equal to 20 percent of the outstanding principal amount of the assets
			 in a cover pool.
					(H)In the case of the small business asset
			 class—
					(i)any loan made under a program established
			 by the Small Business Administration (whether guaranteed or nonguaranteed);
			 and
					(ii)any asset-backed security of the highest
			 investment grade that is backed by loans made under 1 or more programs
			 established by the Small Business Administration and any ancillary property
			 (including any asset-backed security sponsored or issued by, or backed by loans
			 originated or acquired by, the issuer of the covered bonds or any affiliate of
			 such issuer), to the extent such securities do not exceed an amount equal to 20
			 percent of the outstanding principal amount of the assets in a cover
			 pool.
					(I)In the case of any other eligible asset
			 class designated by the covered bond regulator, the assets designated by the
			 covered bond regulator for such class.
				(8)Eligible asset
			 classThe term
			 eligible asset class means each of the following classes of
			 assets:
				(A)Residential
			 mortgage asset class.
				(B)Home equity asset
			 class.
				(C)Commercial
			 mortgage asset class.
				(D)Public sector
			 asset class.
				(E)Auto asset
			 class.
				(F)Student loan asset
			 class.
				(G)Credit or charge
			 card asset class.
				(H)Small business
			 asset class.
				(I)Such other
			 eligible asset classes as may be designated by the covered bond
			 regulator.
				(9)Eligible
			 issuerThe term
			 eligible issuer means—
				(A)any insured
			 depository institution (as defined in section 3 of the Federal Deposit
			 Insurance Act) and any subsidiary of any such institution;
				(B)any bank holding company (as defined in
			 section 2 of the Bank Holding Company Act of 1956) or any savings and loan
			 holding company (as defined in section 10 of the Home Owners’ Loan Act);
			 and
				(C)any issuing entity
			 that is sponsored by 1 or more eligible issuers for the sole purpose of issuing
			 covered bonds on a pooled basis.
				(10)Oversight
			 programThe term oversight program means the
			 covered bonds regulatory oversight program established under section
			 3(a).
			(11)Substitute
			 assetThe term substitute asset means—
				(A)cash;
				(B)any direct
			 obligation of the United States Government, and any security or other
			 obligation whose full principal and interest are insured or guaranteed by the
			 full faith and credit of the United States Government;
				(C)any direct obligation of a United States
			 Government corporation or Government-sponsored enterprise of the highest
			 investment grade, and any other security or other obligation of the highest
			 investment grade whose full principal and interest are insured or guaranteed by
			 any such corporation or enterprise (including any mortgage-backed security
			 issued, insured, or guaranteed by any such corporation or enterprise);
				(D)any overnight
			 investment in Federal funds; and
				(E)any deposit
			 account or securities account into which only substitute assets may be
			 deposited or credited.
				3.Regulatory
			 oversight of covered bond programs established
			(a)Establishment
				(1)In
			 generalThe covered bond
			 regulator shall issue regulations establishing a covered bond regulatory
			 oversight program that meets the requirements of this section and that provides
			 for covered bond programs to be maintained in a manner consistent with safe and
			 sound banking practices.
				(2)Approval of each
			 covered bond program
					(A)Approval by
			 covered bond regulatorA
			 covered bond shall be subject to this Act only if such covered bond is issued
			 by an eligible issuer under a covered bond program that is approved by the
			 covered bond regulator. An eligible issuer may have 1 or more covered bond
			 programs. The covered bond regulator may approve a covered bond program that is
			 already in existence, and upon such approval, all covered bonds under such
			 covered bond program shall be subject to this Act regardless of when the
			 covered bonds are issued.
					(B)Consultation
			 with any Federal primary regulatorBefore approving any covered
			 bond program of any eligible issuer, the covered bond regulator shall consult
			 with the primary Federal regulator, if any, of such issuer.
					(3)RegistryUnder the oversight program, the covered
			 bond regulator shall maintain a registry on a Web site available to the public
			 containing the name of each approved covered bond program and information on
			 all outstanding covered bonds issued under each approved covered bond
			 program.
				(4)FeesThe covered bond regulator shall levy fees
			 on issuers of covered bonds in an amount, in the aggregate, equal to the costs
			 of the covered bond regulator in carrying out the provisions of this
			 Act.
				(b)Minimum
			 over-Collateralization requirements
				(1)Establishment
			 requiredThe covered bond
			 regulator from time to time shall establish minimum over-collateralization
			 requirements for covered bonds backed by each of the eligible asset classes
			 based on the credit, collection, and interest-rate risks, but not the liquidity
			 risks, associated with such eligible asset class.
				(2)Reliance on
			 Federal Reserve System standardsIn establishing requirements under
			 paragraph (1), the covered bond regulator may rely on over-collateralization
			 levels required for the same or similar asset classes by the Board of Governors
			 of the Federal Reserve System when extending credit to depository institutions
			 under the Federal Reserve Act.
				(3)TestingEach cover pool securing covered bonds
			 shall be required at all times to satisfy an asset-coverage test. The
			 asset-coverage test shall measure (as such term is defined by the covered bond
			 regulator) whether the eligible assets and the substitute assets in a cover
			 pool satisfy the minimum over-collateralization requirements established by the
			 covered bond regulator for covered bonds backed by the applicable eligible
			 asset class. Each issuer of covered bonds shall be required to perform the
			 asset-coverage test monthly on each of its cover pools and to disclose the
			 results to the primary Federal regulator of such issuer, if any, the covered
			 bond regulator, and the applicable covered bondholders. Each issuer of covered
			 bonds also shall be required to appoint the indenture trustee for such covered
			 bonds or another unaffiliated entity as an independent asset monitor for the
			 applicable cover pool, and such asset monitor shall be required, on an annual
			 or more frequent basis, to verify whether such cover pool satisfies the
			 asset-coverage test and to disclose the results to the primary Federal
			 regulator of such issuer, if any, the covered bond regulator, and the
			 applicable covered bondholders.
				(4)No loss of
			 statusCovered bonds shall
			 remain subject to this Act regardless of whether the applicable cover pool
			 ceases to satisfy the asset-coverage test at any time after issuance. If a
			 cover pool securing covered bonds fails to satisfy the asset-coverage test and
			 if such failure is not cured within the time specified in the related
			 transaction documents, such failure shall constitute a default that results in
			 the creation of an estate under section 4.
				(c)Eligibility
			 requirements
				(1)Single eligible
			 asset classNo cover pool may
			 include eligible assets from more than one eligible asset class.
				(2)Ineligible
			 assetsA loan shall not
			 qualify as an eligible asset while such loan is delinquent for more than 60
			 consecutive days. A security shall not qualify as an eligible asset while such
			 security does not meet any investment-grade requirement under this Act.
				(d)Other
			 requirements
				(1)Books and
			 records of issuerEach issuer
			 of covered bonds shall clearly mark its books and records to identify the
			 assets that comprise the applicable cover pool.
				(2)Schedule of
			 eligible assets and substitute assetsEach issuer of covered bonds shall deliver
			 to the applicable indenture trustee, on at least a monthly basis, a schedule of
			 all eligible assets and substitute assets in the applicable cover pool.
				4.Default and
			 insolvency
			(a)Default on
			 Covered Bonds Prior to Conservatorship, Receivership, Liquidation, or
			 Bankruptcy
				(1)Creation of
			 separate estateIf an uncured
			 default occurs with respect to a covered bond before the issuer of such covered
			 bond enters conservatorship, receivership, liquidation, or bankruptcy, an
			 estate shall be automatically created by operation of law and shall exist
			 separate and apart from such issuer or any subsequent conservatorship,
			 receivership, liquidating agency, or estate in bankruptcy for such issuer or
			 any of its other assets.
				(2)Assets and
			 liabilities of estateAny
			 estate created under paragraph (1) shall be comprised of the applicable cover
			 pool, which shall be automatically released to and held by such estate free and
			 clear of any right, title, interest, or claim of the issuer or any conservator,
			 receiver, liquidating agent, or trustee in bankruptcy for the issuer or any of
			 its other assets, and such estate shall be fully liable on all covered bonds
			 and related obligations of the issuer (including obligations under related
			 derivative transactions) that are secured by such cover pool.
				(3)Retention of
			 claimsAny holder of a
			 covered bond or related obligation secured by a cover pool for which an estate
			 has been created under paragraph (1) shall retain a claim against the issuer
			 for any deficiency with respect to such covered bond or related
			 obligation.
				(4)Residual
			 interestUpon the creation of
			 an estate under paragraph (1), a residual interest in such estate shall be
			 automatically issued by operation of law to the issuer. The residual interest
			 shall—
					(A)be an exempted
			 security as described in section 5;
					(B)represent the
			 right to any surplus from the cover pool after the applicable covered bonds and
			 all other liabilities of such estate have been paid in full; and
					(C)be evidenced by a
			 certificate executed by the covered bond regulator as trustee of such
			 estate.
					(5)Obligation of
			 issuerAfter the creation of
			 an estate under paragraph (1), the issuer shall be obligated to cooperate in
			 effecting a transfer to the covered bond regulator or its designee of all
			 tangible or electronic books, records, files, and other documents or materials
			 relating to the assets and liabilities of such estate and, at the election of
			 the covered bond regulator, shall continue servicing the cover pool for 120
			 days after the creation of such estate in return for a fair-market-value
			 fee.
				(6)Trustee,
			 servicer, and administrator
					(A)In
			 generalThe covered bond regulator shall—
						(i)act
			 as the trustee of any estate created under paragraph (1); and
						(ii)appoint 1 or more servicers or
			 administrators for the cover pool held by such estate.
						(B)Powers and
			 duties of servicer or administratorAny servicer or administrator appointed for
			 an estate—
						(i)shall collect,
			 realize on (by liquidation or other means), and otherwise manage the cover pool
			 held by such estate;
						(ii)may borrow or
			 otherwise procure funds for the benefit of such estate on a secured or
			 unsecured basis;
						(iii)shall invest and
			 use the proceeds and funds received to make all remaining interest and
			 principal payments on the applicable covered bonds according to their terms
			 (or, if an acceleration or similar event occurs under the related transaction
			 documents, at the times specified in such transaction documents) and to satisfy
			 any other liabilities of such estate; and
						(iv)shall, in the event of a liquidity
			 constraint caused by a timing mismatch among the assets and the liabilities of
			 an estate, pursue private market alternatives to provide the needed
			 liquidity.
						(C)Supervision of
			 servicer or administratorThe
			 covered bond regulator shall supervise any servicer or administrator that is
			 appointed for an estate and, if in the best interests of the estate, may remove
			 or replace any servicer or administrator. Each servicer or administrator for an
			 estate, as and when required by the covered bond regulator, shall deliver
			 reports that describe its activities on behalf of such estate and the
			 performance of the cover pool held by such estate. All fees and expenses of any
			 servicer or administrator for an estate shall be approved by the covered bond
			 regulator and shall be paid from such estate.
					(b)Default on
			 covered bonds upon conservatorship, receivership, liquidation, or
			 bankruptcy
				(1)FDIC
			 conservatorship or receivership
					(A)In
			 generalIf the Corporation is
			 appointed as conservator or receiver for an issuer of covered bonds before an
			 uncured default results in the creation of an estate under subsection (a), the
			 Corporation as conservator or receiver shall have an exclusive right, for 15
			 days from the date of such appointment, to transfer any cover pool owned by
			 such issuer in its entirety together with all covered bonds and related
			 obligations secured by such cover pool to another eligible issuer that meets
			 all conditions and requirements specified in the related transaction
			 documents.
					(B)Obligations
			 during 15-day periodDuring
			 the 15-day period described in subparagraph (A), the Corporation as conservator
			 or receiver shall satisfy all monetary and nonmonetary obligations of the
			 issuer under the covered bonds and the related transaction documents until any
			 transfer to another eligible issuer is completed.
					(C)Assumption by
			 transfereeIf the Corporation
			 as conservator or receiver effects a transfer described in subparagraph (A)
			 within the 15-day period, the transferee shall take ownership of the applicable
			 cover pool and shall become fully liable on all covered bonds and related
			 obligations of the issuer that are secured by such cover pool.
					(2)Other
			 circumstancesIf—
					(A)a conservator, receiver, liquidating agent,
			 or trustee in bankruptcy, other than the Corporation, is appointed for an
			 issuer of covered bonds before an uncured default results in the creation of an
			 estate under subsection (a); or
					(B)in the case an issuer of covered bonds for
			 which the Corporation is appointed as conservator or receiver as described in
			 paragraph (1)(A), no transfer by the Corporation as conservator or receiver is
			 completed within the 15-day period as described in such paragraph, an estate
			 shall be automatically created by operation of law and shall exist separate and
			 apart from such issuer and the conservatorship, receivership, liquidating
			 agency, or estate in bankruptcy for such issuer or any of its other
			 assets.
					(3)Assets and
			 liabilities of estateAny
			 estate created under paragraph (2) shall be comprised of the applicable cover
			 pool, which shall be automatically released to and held by such estate free and
			 clear of any right, title, interest, or claim of the issuer or any conservator,
			 receiver, liquidating agent, or trustee in bankruptcy for the issuer or any of
			 its other assets, and such estate shall be fully liable on all covered bonds
			 and related obligations of the issuer (including obligations under related
			 derivative transactions) that are secured by such cover pool.
				(4)Contingent
			 claimAny contingent claim
			 for a deficiency with respect to a covered bond or related obligation for which
			 an estate has been created under paragraph (2) shall be estimated by the
			 conservator, receiver, liquidating agent, or bankruptcy court for purposes of
			 allowing such claim as a provable claim if awaiting the fixing of that
			 contingent claim would unduly delay the resolution of the conservatorship,
			 receivership, liquidating agency, or bankruptcy case.
				(5)Residual
			 interestUpon the creation of an estate under paragraph (2), and
			 regardless of whether any contingent claim described in paragraph (4) becomes
			 fixed or is estimated, a residual interest in such estate shall be
			 automatically issued by operation of law to the conservator, receiver,
			 liquidating agent, or trustee in bankruptcy for the issuer. The residual
			 interest shall—
					(A)be an exempted
			 security as described in section 5;
					(B)represent the
			 right to any surplus from the cover pool after the applicable covered bonds and
			 all other liabilities of such estate have been paid in full; and
					(C)be evidenced by a certificate executed by
			 the covered bond regulator as trustee of such estate.
					(6)Obligation of
			 issuerAfter the creation of
			 an estate under paragraph (2), the issuer and its conservator, receiver,
			 liquidating agent, or trustee in bankruptcy shall transfer to the covered bond
			 regulator or its designee all tangible or electronic books, records, files, and
			 other documents or materials relating to the assets and liabilities of such
			 estate and, at the election of the covered bond regulator (but subject to any
			 right of repudiation or rejection held by such conservator, receiver,
			 liquidating agent, or trustee in bankruptcy), shall continue servicing the
			 cover pool for 120 days after the creation of such estate in return for a
			 fair-market-value fee.
				(7)Trustee,
			 servicer, and administrator
					(A)In
			 generalThe covered bond regulator shall—
						(i)act as the trustee of any estate created
			 under paragraph (2); and
						(ii)appoint 1 or more servicers or
			 administrators for the cover pool held by such estate.
						(B)Powers and
			 duties of servicer or administratorAny servicer or administrator
			 appointed for an estate—
						(i)shall collect, realize on (by liquidation
			 or other means), and otherwise manage the cover pool held by such
			 estate;
						(ii)may borrow or
			 otherwise procure funds for the benefit of such estate on a secured or
			 unsecured basis;
						(iii)shall invest and
			 use the proceeds and funds received to make all remaining interest and
			 principal payments on the applicable covered bonds according to their terms
			 (or, if an acceleration or similar event occurs under the related transaction
			 documents, at the times specified in such transaction documents) and to satisfy
			 any other liabilities of such estate; and
						(iv)shall, in the event of a liquidity
			 constraint caused by a timing mismatch among the assets and the liabilities of
			 an estate, pursue private market alternatives to provide the needed
			 liquidity.
						(C)Supervision of
			 servicer or administratorThe
			 covered bond regulator shall supervise any servicer or administrator that is
			 appointed for an estate and, if in the best interests of the estate, may remove
			 or replace any servicer or administrator. Each servicer or administrator for an
			 estate, as and when required by the covered bond regulator, shall deliver
			 reports that describe its activities on behalf of such estate and the
			 performance of the cover pool held by such estate. All fees and expenses of any
			 servicer or administrator for an estate shall be approved by the covered bond
			 regulator and shall be paid from such estate.
					5.Securities law
			 provisions
			(a)Registration
				(1)Applicability to
			 bank issuersCovered bonds that are offered and sold to the
			 public by a bank (or a subsidiary of a bank) shall be—
					(A)subject to—
						(i)securities
			 regulations issued by the primary Federal regulator of such bank; and
						(ii)applicable
			 antifraud rules; and
						(B)exempt from all
			 other Federal securities laws.
					(2)Applicability to
			 issuers sponsored by 1 or more banks with same regulatorCovered
			 bonds that are offered and sold to the public by an issuing entity that is
			 sponsored only by 1 or more banks with the same primary Federal regulator shall
			 be—
					(A)subject to—
						(i)securities
			 regulations issued by such primary Federal regulator; and
						(ii)applicable
			 antifraud rules; and
						(B)exempt from all
			 other Federal securities laws.
					(3)Other
			 issuersFor covered bonds
			 that are offered and sold to the public by any other eligible issuer and that
			 are not otherwise exempted securities, the Securities and Exchange Commission
			 shall develop a streamlined registration scheme.
				(4)Extension of
			 exemptions to separate estatesEach exemption described in paragraph (1)
			 or (2) shall continue to apply to any estate created under subsection (a) or
			 (b) of section 4 and to any residual interest in such estate.
				(b)Disclosure and
			 reporting
				(1)Applicability to
			 bank issuersAt a reasonable time before the initial sale of a
			 covered bond by a bank or a subsidiary of a bank, such bank or subsidiary shall
			 make available to investors the information required by the securities
			 regulations issued by such bank’s primary Federal regulator and applicable
			 antifraud rules.
				(2)Applicability to
			 issuers sponsored by 1 or more banks with same regulatorAt a reasonable time before the initial
			 sale of a covered bond by an issuing entity that is sponsored only by 1 or more
			 banks with the same primary Federal regulator, such issuing entity shall make
			 available to investors the information required by the securities regulations
			 issued by such primary Federal regulator and applicable antifraud rules.
				(3)Other
			 issuersAt a reasonable time
			 before the initial sale of a covered bond that is not an exempted security by
			 any other eligible issuer, such issuer shall make available to investors the
			 information required under the streamlined approach established by the
			 Securities and Exchange Commission under paragraph (a)(3) and applicable
			 antifraud rules.
				(4)StandardsFor
			 each of the issuers described in paragraphs (1) to (3), the content and
			 frequency of reports to investors shall be determined according to the same
			 standards that govern the initial information delivery requirement.
				6.Miscellaneous
			 Provisions
			(a)Domestic
			 securitiesSection 106(a)(1)
			 of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S.C.
			 77r–1(a)(1)) is amended—
				(1)in subparagraph
			 (C), by striking or at the end;
				(2)in subparagraph
			 (D), by adding or at the end; and
				(3)by inserting after
			 subparagraph (D) the following:
					
						(E)covered bonds (as defined under section
				2(3) of the United States Covered Bond Act of
				2010),
						.
				(b)Real estate
			 mortgage investment conduitsSection 860G(a)(3) of the Internal Revenue
			 Code of 1986 is amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period and inserting a comma; and
				(3)by inserting after
			 subparagraph (C) the following:
					
						(D)covered bonds secured by eligible assets
				from the residential mortgage asset class, the home equity asset class, or the
				commercial mortgage asset class (within the meaning of section 2 of the United
				States Covered Bond Act of
				2010).
						.
				(c)Tax
			 provisionsAny estate created
			 under subsection (a) or (b) of section 4 shall not be taxable as a separate
			 entity. No transfer of any asset or liability to an estate under such
			 subsections shall be a taxable event. The acquisition of any covered bond shall
			 be treated as an acquisition of a security, and not as an interest in a loan or
			 a lending transaction, for purposes of determining the character of any related
			 trade or business activity of the acquirer or any asset held by such
			 acquirer.
			
